DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4, and 7-10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lequette et al. (Pub. No. US 2017/0311997).
Regarding claims 1- 4, and 7-9, Lequette et al. discloses an intradiscal anchor fixation device (figures 11A-11E) comprising: an anchor block 8 (figure 11C); a first anchor 4 having a pinned end pivotally connected to the anchor block 8 and a free end (figure 11E), distal from the pinned end; and a slide block 3 distal from the anchor block 8 and having a slide face (illustrated in figure 11D) such that the free end of the first anchor is translatable along the slide face (figures 11C-11E), wherein the slide block 3 is adapted for translation toward the anchor block 8 from a first position (figure 11C) to a second position (figure 11E), and wherein, when the slide block 3 is in the second position, the free end of the first anchor 4 extends distally beyond the slide block 3 (figure 11E).  The first anchor 4 comprises an arcuate body (figures 11C-11E).  The first anchor 4 comprises a rectangular cross section (paragraph 0151).  The free end comprises a cutting face (figure 11E; paragraph 0145).  The slide face comprises a groove formed therein (paragraph 0129).  The first anchor 4 comprises a rib extending outwardly therefrom, wherein the rib is configured to slide along the groove (paragraph 0129, 0149).  The device further comprises a second anchor 4 pivotally connected to the anchor block 8 (figure 11A-11E).
Lequette fails to disclose wherein the slide block of the embodiment of figures 11A-11E includes a retaining slot configured to receive a retaining pin, and wherein the retaining pin is configured to engage with the first anchor.
However, in an alternate embodiment shown in figures 17A-17G, Lequette teaches an alternate locking mechanism in the form of a retaining slot in the slide block which is configured to receive a retaining pin 9 which is configured to engage with the first and second anchors in order to maintain the anchors in their deployed positions (paragraph 0140).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the locking mechanism 84 disclosed in the embodiment of figures 11A-11E with the locking mechanism taught in the embodiment of figures 17A-17G, wherein the slide block includes a retaining slot configured to receive a retaining pin, and wherein the retaining pin is configured to engage with the first anchor, in order to achieve the predictable result of providing a means for locking the anchors in their deployed position.  
Regarding claims 10, 13, 15- 17, Lequette et al. discloses an intradiscal anchor fixation device (figures 11A-11E) comprising: a first block 8; a first anchor 4 pivotally attached to the first block 8 and configured to pivot in a first direction; a second anchor 4 pivotally attached to the first block 8 and configured to pivot in a second direction, away from the first direction (figure 11E); and a second block 3 having a first slide face and a second slide face (illustrated in figure 11D) such that the first anchor 4 is slidable along the first slide face and the second anchor 4 is slidable along the second slide face when the second block 3 moves from a distal first position to a proximal second position (figures 11C-11E), wherein, when the second block 3 is in the second position, a free end of the first anchor 4 or a free end of the second anchor 4 extends distally beyond the slide block (figure 11E).  The first anchor 4 has an inferior rib extending outwardly therefrom, and wherein the first slide face has a slot extending therealong such that the rib is slidable within the slot (paragraph 0129, 0149).  The rib comprises a first rib section spaced from a second rib section (figure 22C).  The first anchor 4 is identical to the second anchor 4 (figures 11A-11E).  The first slide face has an arcuate surface such that when the first anchor 4 slides along the first face, the first anchor 4 slides in a curvilinear direction (paragraph 0110 and 0113 (figure 16D).  
Lequette fails to disclose wherein the slide block of the embodiment of figures 11A-11E includes a retaining slot configured to receive a retaining pin, and wherein the retaining pin is configured to engage with the first anchor.
However, in an alternate embodiment shown in figures 17A-17G, Lequette teaches an alternate locking mechanism in the form of a retaining slot in the slide block which is configured to receive a retaining pin 9 which is configured to engage with the first and second anchors in order to maintain the anchors in their deployed positions (paragraph 0140).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the locking mechanism 84 disclosed in the embodiment of figures 11A-11E with the locking mechanism taught in the embodiment of figures 17A-17G, wherein the slide block includes a retaining slot configured to receive a retaining pin, and wherein the retaining pin is configured to engage with the first anchor, in order to achieve the predictable result of providing a means for locking the anchors in their deployed position.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lequette et al. (Pub. No. US 2017/0311997 A1) in view of Danoff et al. (Pub. No. US 2006/0190080).
Regarding claim 6, Lequette et al. discloses the claimed invention except wherein a piezoelectric transducer is attached to the first anchor.  
Danoff et al. teaches wherein a piezoelectric transducer is attached to an anchor (paragraph 0027; 0034; figure 6A) for the purpose of promoting osseointegration (paragraph 0013).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the first anchor to have a piezoelectric transducer attached thereto, as taught by Danoff et al., in order to promote enhanced osseointegration.
Claims 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lequette et al. (Pub. No. US 2017/0311997 A1) in view of Varela (Pub. No. US 2011/0172774 A1).
Regarding claims 11 and 12, Lequette et al. discloses the claimed invention except wherein the first block has a first through opening extending therethrough between the first slide face and the first anchor and wherein the second block has a second opening extending therethrough between the second slide face and the second anchor such that a rod is insertable through the first through opening and into the second through opening; wherein the second through opening is threaded.  
Varela teaches a first block 24 having a through opening extending therethrough (illustrated in figure 10d) and a second block 26 that has a second opening extending therethrough between the second slide face and the second anchor (illustrated in figure 10d) such that a rod 22 is insertable through the first through opening and into the second through opening; wherein the second through opening is threaded (figure 10d), for the purpose of translating the second block toward the first block and maintaining the position of the two block relative to one another (paragraph 0035).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the first and second blocks, as taught by Varela, such that the first block has a first through opening extending therethrough between the first slide face and the first anchor and wherein the second block has a second opening extending therethrough between the second slide face and the second anchor such that a rod is insertable through the first through opening and into the second through opening; wherein the second through opening is threaded, in order to provide an alternate means for translating the blocks that is more controlled and acts to maintain the desired position of the blocks.

    PNG
    media_image1.png
    779
    721
    media_image1.png
    Greyscale

Regarding claims 18-20, Lequette et al. discloses an intradiscal anchor fixation device comprising: a first block 8 having an inward face and an opposing outward face (illustrated in figure 11A) and having: a first anchor 4 pivotally attached thereto; a second anchor 4 pivotally attached thereto (figures 11A-11E); a second block 3 having an inward face (illustrated in figure 11A) that faces the inward face of the first block 8 and an opposing outward face (illustrated in figure 11A) and having: a first anchor slide (illustrated in figure 11D); Serial No. 16/589,519Page 4 of 9a second anchor slide (illustrated in figure 11D); the first anchor 4 is slidable along the first anchor slide and the second anchor 4 is slidable along the second anchor slide (figures 11C-11E), and wherein the first block 8 moves from a first position distal to the second block 3 (figure 11C) to a first position proximate the second block 3 (figure 11E), and wherein in the first position, the first block 8 does not engage the second block 3 and in the second position the first block 8 engages the second block 3 (figure 11E).  When the first block 8 is advanced toward the second block 3, the first anchor 4 translates along a first plane and the second anchor 4 translates along a second plane (figures 11A-11E).  The first plane is parallel to the second plane (figure 11A-11E).
	Lequette et al. discloses the claimed invention except wherein the slide block of the embodiment of figures 11A-11E includes a retaining slot configured to receive a retaining pin, and wherein the retaining pin is configured to engage with the first anchor; and wherein a first through opening extends along a first axis through the first block between the first anchor and the second anchor; and a second through opening extends along a second axis through the second block between the first anchor slide and the second anchor slide, wherein, when the first axis is aligned co-linearly with the second axis the first anchor is slidable along the first anchor slide and the second anchor is slidable along the second anchor slide.
However, in an alternate embodiment shown in figures 17A-17G, Lequette teaches an alternate locking mechanism in the form of a retaining slot in the slide block which is configured to receive a retaining pin 9 which is configured to engage with the first and second anchors in order to maintain the anchors in their deployed positions (paragraph 0140).
Varela teaches wherein a first through opening extends along a first axis through the first block 24 between the first anchor 12 and the second anchor 14 (illustrated in figure 10d); and a second through opening extends along a second axis through the second block 26 between the first anchor slide and the second anchor slide (illustrated in figure 10d), wherein, when the first axis is aligned co-linearly with the second axis the first anchor is slidable along the first anchor slide and the second anchor is slidable along the second anchor slide (figure 10d).  Varela teaches that the through openings are advantageous because they allow the passage of a screw 22 which facilitates smooth and incremental translation of the first block relative to the second block (paragraph 0035).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the locking mechanism 84 disclosed in the embodiment of figures 11A-11E with the locking mechanism taught in the embodiment of figures 17A-17G, wherein the slide block includes a retaining slot configured to receive a retaining pin, and wherein the retaining pin is configured to engage with the first anchor, in order to achieve the predictable result of providing a means for locking the anchors in their deployed position.  
It would have been further obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the device disclosed by Lequette et al. such that a first through opening extends along a first axis through the first block between the first anchor and the second anchor; and a second through opening extends along a second axis through the second block between the first anchor slide and the second anchor slide, wherein, when the first axis is aligned co-linearly with the second axis the first anchor is slidable along the first anchor slide and the second anchor is slidable along the second anchor slide, as taught by Varela, in order to provide an alternate means (screw) for translating the blocks that is more controlled and acts to maintain the desired position of the blocks.

    PNG
    media_image2.png
    829
    709
    media_image2.png
    Greyscale

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lequette et al. (Pub. No. US 2017/0311997 A1) in view of Ashleigh et al. (Pub. No. US 2016/0338851).
Regarding claim 14, Lequette et al. discloses the claimed invention, including a variety of slot and anchor shapes/configurations, but does not specifically disclose wherein the slot has a dovetail configuration.
Ashleigh et al. teaches a slot having a dovetail configuration and an anchor that is shape correspondingly (figure 4A).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the slot/anchor to have a dovetail configuration as taught by Ashleigh et al., for the purpose of maintaining the anchor in the slot during deployment.

    PNG
    media_image3.png
    738
    538
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted above, while the embodiment of figures 11A-11E fails to disclose the newly added limitation, the embodiment of figures 17A-17G teaches the newly added limitation.  Lequette discloses that the various embodiments can be combined or interchanged (paragraph 0124).  The substitution of the locking means 84 of figures 11A-11E with the slot/pin taught in the embodiment of figures 17A-17G achieves the predictable result of providing a means for locking the anchors in the deployed position and is therefore obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773